Case 2:12-md-02326 Document 8084 Filed 05/13/19 Page 1 of 11 PageID #: 113611




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      CHARLESTON DIVISION

IN RE: BOSTON SCIENTIFIC CORP.,
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION                                       MDL No. 2326

–––––––––––––––––––––––––––––––––––––––
THIS DOCUMENT RELATES TO ALL BOSTON SCIENTIFIC WAVE 5 CASES IN
EXHIBIT A

    BOSTON SCIENTIFIC’S MOTION TO EXCLUDE THE GENERAL CAUSATION
     TESTIMONY OF DR. BRUCE ROSENZWEIG, M.D AND MEMORANDUM IN
                               SUPPORT

        Defendant Boston Scientific Corporation (“Boston Scientific”), pursuant to Federal Rule

of Evidence 702 and Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), hereby submits

this Motion to Exclude the Testimony of Dr. Bruce Rosenzweig and Memorandum in Support.

Boston Scientific asks the Court to adopt its prior rulings relating to Dr. Rosenzweig’s general

causation opinions set forth in its May 29, 2018, order. ECF No. 6039. The following brief seeks

to exclude the general causation opinions of Dr. Rosenzweig that the Court has previously

excluded.

                                                Introduction

        Dr. Bruce Rosenzweig is a urogynecologist who practices in Illinois, whom Plaintiffs have

designated to offer general and specific causation opinions. Dr. Rosenzweig’s general causation

opinions were previously set forth in his Wave 1 and Wave 2 Expert Report for cases involving

the Advantage, Advantage Fit, and Lynx devices. See Expert Report For Cases Involving an

Advantage, Advantage Fit, and Lynx.1 Dr. Rosenzweig filed an updated report now applying to


1
 Expert Report of Dr. Bruce Rosenzweig Relating to All Boston Scientific Wave I and II Cases Involving An
Advantage Sling, An Advantage Fit Sling, or a Lynx Sling, attached as Exhibit B.
                                                       1

4826-6799-7591 v1
Case 2:12-md-02326 Document 8084 Filed 05/13/19 Page 2 of 11 PageID #: 113612




the following Boston Scientific products: Advantage, Advantage Fit, Lynx, Solyx, Prefyx,

Uphold, and Pinnacle.2 As it did with respect to the Wave I, II, and III cases, this Court should

exclude certain of Dr. Rosenzweig’s general opinions because they are unreliable, he lacks the

qualifications to offer them, and they will not be helpful to a jury. See Griffin v. Boston Scientific,

No. 2:13-cv-11876, 2016 WL 3031700 at *10-12 (S.D. W.Va. 2016) (excluding certain general

causation opinions of Dr. Rosenzweig); ECF No. 6039 (same).

           First, Dr. Rosenzweig’s offers many improper opinions that constitute nothing more than

a narration of Boston Scientific documents suggesting the company’s state of mind or corporate

conduct. Second, he is not qualified to opine on the testing of mesh products. Third, any attempt

to offer opinions regarding the association between mesh and cancer should be excluded because

they are not helpful to a jury but are extremely prejudicial. Fourth, he offers some opinions that

constitute improper legal conclusions. Finally, his opinion that these products should not be used

in the body because of the manufacturer’s medical application caution is not helpful to the jury.

In Griffin, this Court held that these opinions should be excluded. Id. at *2, *10-12. In Wave IV

and V cases, Dr. Rosenzweig does not offer any additional basis supporting these opinions, but

rather relies on the a very similar general report adopting his general opinions to all Boston

Scientific mesh products with the same basis proffered in the Wave I, II, and III cases. As discussed

more fully below, these opinions remain deficient and should be excluded.

                                                    Legal Standard

           The Federal Rules of Evidence and the Supreme Court’s decisions in Daubert v. Merrell

Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), and Kumho Tire Co. v. Carmichael, 526 U.S.

137 (1999), require the trial judge, as a gatekeeper, to determine whether an expert’s testimony is



2
    Expert Report of Dr. Bruce Rosenzweig in Wave 4 adopted in Wave 5, attached as Exhibit C.
                                                         2

4826-6799-7591 v1
Case 2:12-md-02326 Document 8084 Filed 05/13/19 Page 3 of 11 PageID #: 113613




reliable and relevant. FED. R. EVID. 702; Daubert, 509 U.S. at 598; Kumho Tire Co., 526 U.S. at

141.3 The proponent of the expert opinion bears the burden of establishing its admissibility. See,

e.g., Cooper v. Smith & Nephew, Inc., 259 F. 3d 194, 199 (4th Cir. 2001).

         Under Federal Rule of Evidence 702, an expert opinion must satisfy three prerequisites

before being admitted. First, the expert must be adequately qualified by virtue of “knowledge,

skill, experience, training or education,” which is sufficiently related to the particular subjects at

issue in the case. FED. R. EVID. 702; see, e.g., Cooper v. Lab. Corp. of Am. Holdings, Inc., 150

F.3d 376, 380 (4th Cir. 1998). The offered expert opinion must not go “beyond the expert[’]s

qualifications.” Hines v. Wyeth, No. 2:04-0690, 2011 WL 2680842, at *7 (S.D. W. Va. July 8,

2011).

         Second, the expert’s opinion must assist “the trier of fact to understand the evidence or to

determine a fact in issue.” FED. R. EVID. 702(a). Admissibility under this prerequisite requires

“an analysis of whether the opinion is relevant to the facts at issue.” Westberry v. Gislaved Gummi

AB, 178 F.3d 257, 260 (4th Cir. 1999). If the opinion “does not relate to any issue in the case,” it

is inescapably “not relevant and ergo not helpful.” Daubert, 509 U.S. at 591. The question is “one

of ‘fit,’” a quality that “is not always obvious.” Id. This requirement is, however,

demanding. “[S]cientific validity for one purpose is not necessarily scientific validity for other,

unrelated purposes.” Id.

           Further, the expert testimony must not be a mere regurgitation of factual

information. Hines, No. 2:04-0690, 2011 WL 2680842, at *5. Expert testimony that “states a




3
  Federal law governs the admissibility of expert testimony in diversity actions. See, e.g., Bryte v. Am. Household,
Inc., 429 F.3d 469, 476 (4th Cir. 2005). In multidistrict litigation, the law of the transferee circuit governs on federal
law. See, e.g., In re Temporomandibular Joint Implants Prods. Liab. Litig., 97 F.3d 1050, 1055 (8th Cir. 1996); In re
Stucco Litig., 364 F. Supp. 2d 539, 540 (E.D.N.C. 2005) (“In the context of this multidistrict case, the court must
apply the law of the Fourth Circuit when analyzing questions of federal law.”).
                                                            3

4826-6799-7591 v1
Case 2:12-md-02326 Document 8084 Filed 05/13/19 Page 4 of 11 PageID #: 113614




legal standard or draws a legal conclusion by applying law to the facts is generally

inadmissible.” U.S. v. McIver, 470 F.3d 550, 562 (4th Cir. 2006). The expert must offer

knowledge beyond the understanding of the average juror; testimony that will not assist the jury

must be excluded. Persinger v. Norfolk & W. Ry. Co., 920 F.2d 1185, 1188 (4th Cir. 1990)

(affirming district court’s exclusion of expert opinion because it “did no more than state the

obvious.”).

        Third, the expert’s opinion and methodology must be reliable and the expert must reliably

apply the methodology to the facts of the case. Daubert, 509 U.S. at 592-93. “A bold statement

of the experts’ qualifications, conclusions, and assurances of reliability are not enough to satisfy

the Daubert standard.” Doe 2 v. Ortho-Clinical Diagnostics, Inc., 440 F. Supp. 2d 465, 471

(M.D.N.C. 2006). To be deemed reliable, the expert’s opinion “must be based on scientific,

technical, or other specialized knowledge and not on belief or speculation, and inferences must be

derived using scientific or other valid methods.” Oglesby v. Gen. Motors Corp., 190 F. 3d 244,

250 (4th Cir. 1999) (emphasis in original). Most importantly, the expert testimony must be

trustworthy. Westberry, 178 F.3d at 260. Expert witnesses must “employ[] in the courtroom the

same level of intellectual rigor that characterizes the practice of an expert in the relevant

field.” Kumho Tire Co., 526 U.S. at 152.

        In determining the reliability of an expert opinion, Daubert provides the following factors

for consideration: “(1) whether a theory or technique can be or has been tested; (2) whether it has

been subjected to peer review and publication; (3) whether a technique has a high known or

potential rate of error and whether there are standards controlling its operation; and (4) whether

the theory or technique enjoys general acceptance within a relevant scientific community.” Smith

& Nephew, Inc., 259 F.3d at 199 (citing Daubert, 509 U.S. at 592–94). These factors are “neither


                                                 4

4826-6799-7591 v1
Case 2:12-md-02326 Document 8084 Filed 05/13/19 Page 5 of 11 PageID #: 113615




definitive, nor exhaustive.” Id. at 199-200. In light of the variability of the analysis, “the trial

judge must have considerable leeway in deciding in a particular case how to go about determining

whether particular expert testimony is reliable.” Kumho Tire Co., 526 U.S. at 152.

          Expert testimony can be “both powerful and quite misleading.” Daubert, 509 U.S. at

595. Where the proponent fails to establish all of the prerequisites, the exclusion of expert

testimony is within the court’s sound discretion. Gen. Elec. Co. v. Joiner, 522 U.S. 136, 142

(1997).

                                              ARGUMENT

    A. State of Mind And Corporate Conduct Opinions Will Not Assist The Jury.

          Much of Dr. Rosenzweig’s general report comprises a narration of Boston Scientific

documents suggesting the company’s state of mind or corporate conduct rather than proper expert

opinion. As this Court has repeatedly held in this MDL, experts may not “usurp the jury’s fact

finding function by allowing an expert to testify as to a party’s state of mind or on whether a party

acted reasonably.” See, e.g., Wave 3 Order (ECF No. 6039); Griffin, 2016 WL 3031700 at *2;

Tyree v. Boston Scientific, 2:12-cv-08633, 2014 WL 548669, *6 -7 (S.D. W. Va. Oct. 17, 2014);

Huskey v. Ethicon, Inc., 2:12-cv-05201, 2014 WL 3362264, *3 (S.D. W. Va. July 8, 2014); Lewis,

et al. v. Ethicon, Inc., 2:12-cv-4301, 2014 WL 186872, at *6, *21 (S.D. W. Va. Jan. 15, 2014); In

re C. R. Bard, Inc., 948 F. Supp. 2d 589, 611, 629 (S.D. W. Va. 2013). This Court has also noted

that “[a]lthough an expert may testify about his or her review of internal corporate documents

solely for the purpose of explaining the basis for his or her opinions—assuming the opinions are

otherwise admissible—a party’s knowledge, state of mind, or other matters related to corporate

conduct and ethics are not appropriate subjects of expert testimony because opinions on these




                                                 5

4826-6799-7591 v1
Case 2:12-md-02326 Document 8084 Filed 05/13/19 Page 6 of 11 PageID #: 113616




matters will not assist the jury.” See Tyree, 2014 WL 5486694 at *6 -7. Once again, the Court

should prohibit Dr. Rosenzweig from offering such opinions.

        Dr. Rosenzweig spends a significant portion of his general report regurgitating Boston

Scientific’s internal documents, which were provided to him by Plaintiffs’ counsel. See General

Report; Dep. I at 63:17-21.4 Using these documents, he regurgitates, for example:

           Boston Scientific’s literature searches regarding mesh complications.

           Presentations seen and given by Boston Scientific employees regarding mesh

            complications as well as the company’s presentations at national sales meetings.

           Internal BSC emails regarding potential sponsorship of clinical studies.

           Internal emails regarding “concerns raised” about the Boston Scientific’s 1990s

            polyester sling, the Protegen.

           Internal Boston Scientific emails, allegedly to show claims made “to the public…that

            are not supported by relevant and reliable data,” but which in fact were never presented

            to the public.

        He also repeatedly opines on Boston Scientific’s state of mind. See, e.g., Wave 4 Report

at Opinion A.7; Opinion C.

        None of these recitations of corporate documents or speculation regarding Boston

Scientific’s state of mind are used to explain the basis of his opinions, but instead are used to paint

a plaintiff-friendly portrait of Boston Scientific’s corporate conduct and state of mind. Such

opinions should be excluded.

    B. Dr. Rosenzweig Is Not Qualified to Offer Opinions on Product Testing.




4
 Relevant portions of the General MDL Wave I and II Deposition of Dr. Rosenzweig (Nov. 25, 2014) (“Dep. I”) are
attached as Exhibit D.
                                                      6

4826-6799-7591 v1
Case 2:12-md-02326 Document 8084 Filed 05/13/19 Page 7 of 11 PageID #: 113617




        Dr. Rosenzweig has no specialized training or education that qualifies him to offer opinions

on the testing of mesh products. His only experience in product development involved the creation

of an amnioinfusion catheter (used to infuse fluid into the uterus during labor) in the late 1980s.

Dep. I at 241:9-242:10. He did not conduct any pre-market testing on the product. Id. at 241:9-

242:10; 292:6-14. He has no experience designing implantable medical devices like vaginal mesh,

nor does he have experience personally drafting product labeling for such products. He is

unqualified to offer opinions regarding the design and adequacy of warnings for the Boston

Scientific pelvic mesh devices, including:

              Boston Scientific should have conducted testing to determine if mesh would degrade

               in the body. Report at 18-19.

              Boston Scientific did not undertake long term testing to determine if warnings in the

               MSDS were associated with long term consequences of use of mesh. Id. at 22-26.

              Boston Scientific “should have” conducted clinical trials prior to marketing its

               products. Id. at 34.

        This Court has previously excluded Dr. Rozenzweig’s testimony on product testing.

Griffin, 2016 WL 3031700 at *11. The Court explained:

        While Dr. Rosenzweig has years of experience operating with polypropylene mesh
        products, his expert report does not convey any similar experience, education, or
        knowledge about the appropriate testing a medical device manufacturer should
        perform on its products prior to sale. Therefore, I agree with BSC and find Dr.
        Rosenzweig unqualified to testify on the adequacy or inadequacy of BSC's product
        testing.

Id. The Court had the same ruling Wave III. See ECF No. 6039. The Court should reach the same

result here.

    C. Cancer Opinions Must be Excluded.



                                                   7

4826-6799-7591 v1
Case 2:12-md-02326 Document 8084 Filed 05/13/19 Page 8 of 11 PageID #: 113618




        Dr. Rosenzweig has offered an opinion that there is an association between cancer and

polypropylene mesh which he believes “is going to be elucidated much more in the future.” Dep.

I at 146:3-148:23. He acknowledges that no causal link has been established but noted that, if

asked, he is prepared to testify as to the association between polypropylene and sarcomas. Id.

        This Court has consistently excluded from evidence irrelevant and prejudicial opinions

regarding any potential link between cancer and polypropylene mesh. In Tyree, the Court excluded

a plaintiff’s expert’s testimony on the carcinogenicity of polypropylene on the grounds that none

of the plaintiffs in that case claimed that the device caused cancer and “the mention of cancer in

the context of this case…would, at a minimum, offend Rule 702 and confuse the jury on a matter

with scant probative value.” Tyree, 2014 WL 5486694 at 63. Here, as in Tyree, such opinions

are clearly irrelevant and have no probative value.

        Such opinions should also be excluded because Dr. Rosenzweig failed to disclose them in

his Rule 26 Report. Expert Reports under Fed. R. Civ. P. 26(a)(2)(B) must include “a complete

statement of all opinions the witness will express and the basis and reasons for them.” There is no

mention of “cancer,” “carcinogenicity,” or “sarcoma,” anywhere in his report. In determining

whether nondisclosure of evidence is “substantially justified or harmless” under Fed. R. Civ. P.

37, a district court may consider 1) the surprised to the party against whom the witness was to have

testified, 2) the ability of the party to cure that surprise, 3) the extent to which allowing the

testimony would disrupt trial, 4) the explanation for the party’s failure, and 5) the importance of

the testimony. Hoyle v. Freightliner, LLC, 650 F.3d 321, 329 (4th Cir. 2011). These factors weigh

against admission: the opinions would disrupt trial without offering any probative evidence and he

has offered no explanation for his failure to disclose them in his report. For these reasons, Dr.

Rosenzweig’s opinions on carcinogenicity should be excluded. See Griffin, 2016 WL 3031700 at


                                                 8

4826-6799-7591 v1
Case 2:12-md-02326 Document 8084 Filed 05/13/19 Page 9 of 11 PageID #: 113619




*11 (excluding Dr. Rosenzweig’s opinions on carcinogenicity); Wave III Order [ECF No. 6039]

(same).

    D. Dr. Rosenzweig Lacks the Necessary Experience and Knowledge to Give His
       Opinions Regarding the MSDS.

          Dr. Rosenzweig also offers the opinion that the Boston Scientific mesh products should

not be used in the body because the manufacturer of the raw polypropylene has included in its

MSDS a medical application caution stating that the material should not be permanently implanted

in the human body. See Report at 22-26. He also opines that Boston Scientific should have given

the MSDS to doctors. Such opinions should be excluded because they are beyond his experience

and knowledge.

          As this Court explained in Griffin and adopted in Wave III:

          Dr. Rosenzweig's opinion about the MSDS enters subject matters about which he
          is not qualified to testify. Specifically, Dr. Rosenzweig concludes that BSC did not
          perform the necessary testing that it should have to investigate the MSDS warning.
          As explained above, Dr. Rosenzweig lacks the experience and knowledge
          necessary to opine on what testing a manufacturer should perform on his products.

See Griffin, 2016 WL 3031700 at *12. As in Griffin, Dr. Rosenzweig’s general opinions about

the MSDS should be excluded in their entirety.

                                           CONCLUSION

          For the foregoing reasons, Boston Scientific respectfully requests this Court grant its

Motion to Exclude the Testimony of Dr. Bruce Rosenzweig, M.D.



Dated: May 13, 2019                             Respectfully submitted,
                                                      By: /s/ Jon A. Strongman
                                                      Jon A. Strongman
                                                      SHOOK, HARDY & BACON L.L.P.
                                                      2555 Grand Boulevard
                                                      Kansas City, Missouri 64108
                                                      Telephone: 816.474.6550
                                                      Facsimile: 816.421.5547
                                                   9

4826-6799-7591 v1
Case 2:12-md-02326 Document 8084 Filed 05/13/19 Page 10 of 11 PageID #: 113620




                                           jstrongman@shb.com

                                           COUNSEL FOR DEFENDANT
                                           BOSTON SCIENTIFIC CORP.




                                      10

4826-6799-7591 v1
Case 2:12-md-02326 Document 8084 Filed 05/13/19 Page 11 of 11 PageID #: 113621




                                CERTIFICATE OF SERVICE

        I hereby certify that on May 13, 2019, I caused the foregoing document to be electronically
filed with the Clerk of the Court using the CM/ECF system, which will send notification of such
filing to the CM/ECF participants registered to receive service in this MDL.

                                                     By: /s/ Jon A. Strongman
                                                     Jon A. Strongman
                                                     SHOOK, HARDY & BACON L.L.P.
                                                     2555 Grand Boulevard
                                                     Kansas City, Missouri 64108
                                                     Telephone: 816.474.6550
                                                     Facsimile: 816.421.5547
                                                     jstrongman@shb.com

                                                     COUNSEL FOR DEFENDANT
                                                     BOSTON SCIENTIFIC CORP.




                                                11

4826-6799-7591 v1
